Citation Nr: 1211831	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  Service personnel records in his claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB) and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for PTSD.  The RO granted entitlement to service connection for anxiety disorder, assigning a 10 percent rating, effective March 16, 2007.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a September 1997 rating decision, the RO denied service connection for PTSD; and, the Veteran did not initiate a timely appeal for this matter. 

2.  New evidence associated with the claims file since the September 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, or raises a reasonable possibility of substantiating that claim.

3.  The Veteran as likely as not has a current diagnosis of PTSD causally related to his conceded combat exposure during service. 





CONCLUSIONS OF LAW

1.  The September 1997 RO rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  As evidence received since the RO's September 1997 denial is new and material, the criteria for reopening the Veteran's claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  Resolving all doubt in favor of the Veteran, PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board has reopened and granted the Veteran's claim of entitlement to service connection for PTSD.  As such, no additional discussion of VA's duty to notify and assist is necessary with respect to those issues.

New and Material Evidence - Service Connection for PTSD

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Entitlement to service connection for PTSD was originally denied by the RO in a September 1997 rating decision.  In pertinent part, the RO determined that evidence failed to establish a current diagnosis of PTSD.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between September 1997 and September 1998, which have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the Board notes that the September 1997 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In March 2007, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  This appeal arises from the RO's May 2008 rating decision that denied entitlement to service connection for PTSD.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the September 1997 RO rating decision includes statements from the Veteran and his representative; an April 2008 VA PTSD examination report; private treatment records; VA and Vet Center treatment records dated from 2007 to 2009; and service treatment records.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  The new evidence of record includes multiple VA and Vet Center treatment records showing assessments and diagnoses of PTSD.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the presence of a current disability (PTSD).  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Parenthetically, application of 38 C.F.R. § 3.156(c) was considered in this case, as service treatment records were found and associated with the Veteran's claims file at some point in 2010.  While the Veteran's service treatment records were not previously considered, the Board notes that those records are not really pertinent to his current claim, as his exposure to combat during service had already been conceded under 38 U.S.C.A. § 1154(b).  The outcome of the Veteran's claim has always turned on whether he had a current diagnosis of PTSD casually related to conceded in-service combat exposure.  His service treatment records from July 1967 to July 1969 would hold no value in determining whether the Veteran presently carried a diagnosis of PTSD.



Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran actually "engaged in combat with the enemy."  Id.  

Lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances:  when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § § 3.304(f).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

The Veteran contends that he developed PTSD as a result of his combat experiences during active service.  The Veteran's DD Form 214 listed his military occupational specialty (MOS) as Light Weapons Infantryman.  He is a recipient of the Combat Infantryman Badge and Purple Heart for his service in Vietnam.  In light of the Veteran's statements and the official records of his exposure to combat in service, the Board concedes that the Veteran's alleged in-service stressors are presumed to have occurred.  38 U.S.C.A. § 1154(b). 

There is conflicting evidence of record as to whether the Veteran has a current diagnosis of PTSD as a result of his conceded in-service combat exposure.  A May 1997 VA PTSD examination report listed an impression of anxiety neurosis secondary to gunshot wound in Vietnam conflict.  The Board also acknowledges that a VA clinical psychologist conducted a thorough examination of the Veteran and opined that the Veteran did not have a current diagnosis of PTSD.  See April 2008 VA PTSD examination.  He instead concluded that the Veteran met the criteria for a diagnosis of anxiety disorder NOS as a result of combat in Vietnam.  The examiner noted that the Veteran failed to establish the necessary diagnostic criteria, to include CAPS and SCID testing, had not been established, to support a diagnosis of PTSD.

On the other hand, a VA psychiatrist as well as a licensed mental health counselor has each diagnosed the Veteran with PTSD.  Reference is made to a January 2008 VA initial psychiatry assessment/mental health consult record where, in diagnosing PTSD, the Veteran was interviewed and examined by a VA psychiatrist.  Treatment records dated from January to June 2007 revealed that the Veteran was treated for chronic, severe PTSD by a mental health counselor at the Vet Center.  It was repeatedly noted that the treatment provider sought to reduce the Veteran's combat-related nightmares and daily intrusive thoughts of combat. 

After consideration of all of the evidence, the Board finds it is as likely as not that the Veteran has a current diagnosis of PTSD causally related to his conceded in-service combat exposure.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

On a final note, the Board observes that the Veteran's PTSD will be evaluated under the General Rating Formula for Mental Disorders.  Any other acquired psychiatric disorder would be rated under the same formula, to include his service-connected anxiety disorder.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation will not be warranted.  Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for PTSD will likely not result in any additional compensation for the Veteran.





(CONTINUED NEXT PAGE)

ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD. 

Entitlement to service connection for PTSD is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


